Citation Nr: 1815941	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  16-56 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim for service connection for burn scars of the right upper forearm.

2. Whether new and material evidence has been submitted to reopen a claim for service connection for burn scars of the right leg.

3. Entitlement to service connection for burn scars of the right upper forearm.

4. Entitlement to service connection for burn scars of the right leg.

5.  Entitlement to service connection for a right knee disability.

6. Entitlement to service connection for a right ankle disability.

7. Entitlement to service connection for a right foot disability.



REPRESENTATION

Appellant represented by:	Jacques D. DePlois, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to July 1951.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran testified before Decision Review Officer (DRO) in August 2016.  A transcripts of this hearing has been associated with the claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for scars of the right upper forearm and right leg are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a rating decision issued in April 1978, the RO denied claims for service connection for burn scars of the right leg and right upper forearm based on the determination that the evidence shows that the Veteran's scars preexisted service and were not aggravated by his service.

2. The evidence received since the April 1978 RO decision, which denied claims of entitlement to service connection for burn scars of the right leg and right upper forearm, is new and raises a reasonable possibility of substantiating the claims of entitlement to service connection for burn scars of the right leg and right upper forearm

3. The preponderance of the evidence weighs against a finding that the Veteran has right knee, right ankle, and right foot disabilities, at this time.


CONCLUSIONS OF LAW

1. The April 1978 rating decision that denied service connection for right leg and right upper forearm, is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.160 (d), 20.201, 20.302, 20.1103 (2017). 

2. New and material evidence has been received since the April 1978 RO denial of service connection for right leg and right upper forearm, and that claim is reopened.  38 U.S.C.§ 5108 (2012); 38 C.F.R. § 3.156 (2017).

3. Right knee, right ankle, and right foot disabilities were not caused by service.  38 U.S.C.§§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this case, the Board reopened the claim of entitlement to service connection for burn scars of the right upper forearm and right leg which constitutes a complete grant of the benefits sought on appeal.  Any error that was committed with respect to either the duty to notify or the duty to assist was harmless and need not be further considered with regard to these specific issues.

With regard to the issue of entitlement to service connection for right ankle, right knee, and right foot disabilities, there is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A (c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.

In this case, the record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claims.  Pertinent medical evidence associated with the claims files consists of VA medical treatment records.
 
With regard to the Veteran's service treatment records (STRs), the Board acknowledges that the STRs are fire-related and unavailable.  The Veteran was notified of this in an October 2015 letter.  The Board observes that the Veteran's claims are ultimately being denied based on the lack of currently diagnosed right foot, right ankle, and right knee disabilities.  Hence, the lack of a copy of his STRs is not prejudicial in the instant case.  The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

VA medical examinations and an opinion were obtained to address the Veteran's claimed right knee, right ankle, and right foot disabilities.  The Board finds that the VA examiners considered the evidence of record and the reported history of the Veteran and conducted thorough VA examinations and a review of the claims file, noting all findings necessary for proper adjudication of the matters.  Hence, the Board finds that the VA examinations in this case are adequate as they relate to the Veteran's claimed disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes)

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C. § 5103A and 38 C.F.R. § 3.159.

New and Material Evidence Claims

The Veteran most recently filed a request to reopen his claim for entitlement to service connection for burn scars of the right leg and right upper forearm in April 1978.  At the time of his final denial, evidence of record included service records and a VA examination.

Since the last final denial, evidence added to the record includes the VA treatment records and the Veteran's August 2016 DRO hearing testimony.

Based on a review of this new evidence, and the low standard for reopening claims, the Board finds that the new and material criteria under 38 C.F.R. § 3.156 (a) have been satisfied, and the claim for service connection for a burn scars of the right leg and right upper forearm is reopened.

Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Finally, 38 U.S.C. § 1154 (a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran contends that he has right knee, right ankle, and right foot disabilities that are related to his service.  Specifically, he contends that he suffered additional disabilities of the right knee, right ankle, and right foot due to aggravation of burn scars which pre-existed the Veteran's service. 

As previously stated, the Veteran's STRs are unavailable.

Post-service, VA treatment records and VA examinations in March 1978, July 1982, and August 1982 are void of any diagnosed right knee, right ankle, or right foot disabilities.

An August 2016 VA muscle injuries Disability Benefits Questionnaire examination did not indicate any diagnosed right knee, right ankle, or right foot disabilities.  The examiner opined that the Veteran did not have an apparent right leg condition other than burn scars and no diagnosis of muscle or nerve injury was made at that time.

The Board finds that the claims must be denied.  There is no competent medical evidence to show that the Veteran has any diagnosed disability of the right knee, right ankle, or right foot disabilities. 

In this case, there is no medical evidence or diagnosed right knee, right ankle, or right foot disabilities since the Veteran's service.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013). 

To the extent that the Veteran complains that he has pain or other symptoms that have not been attributed to his burn scars on his right leg, VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  VA needs to identify a 'disability,' not symptoms of a disability, or treatment.  Accordingly, service connection cannot be granted for symptoms of a disability, standing alone.  The treatment records, overall, provide highly probative evidence against these claims.  While the Board understands the Veteran's concerns, he is not medically qualified to diagnose himself with right ankle, right knee, and right foot disabilities.  In addition, to the extent that the Veteran contends that he has disabilities related to right leg burn scars, since the Veteran has no currently diagnosed disabilities of the right ankle, right knee, and right foot, a claim for right ankle, right knee, and right foot disabilities based on "secondary" service connection fails as a matter of law.  See 38 C.F.R. § 3.310; Sabonis v. Brown, 6 Vet. App. 426 (1994).  As such, although the Board is remanding the claims for service connection for burn scars of the right leg for further development, service connection for right ankle, right knee, and right foot disabilities as secondary to burn scars is not for consideration.

The Board has considered the Veteran's contentions that he has right knee, right foot, and right ankle disabilities related to his service.  The Board has also closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's service and his claimed disabilities.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the existence of currently diagnosed right foot, right knee, and right ankle disabilities, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Given the foregoing, the Board finds that the medical evidence outweighs the Veteran's contentions.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection for right foot, right ankle, and right knee disabilities, and there is no doubt to be otherwise resolved.  As such, this claims are denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102 (2017).


ORDER

New and material evidence to reopen a claims of entitlement to service connection for burn scars of the right upper forearm and right leg has been received; to this extent, the appeal is granted.

Service connection for a right knee disability is denied.

Service connection for a right ankle disability is denied.

Service connection for a right foot disability is denied.
REMAND

The Veteran contends that he has scars of the right leg and right arm that were permanently aggravated during his service.  During an August 2016 DRO informal conference, he testified that 'hiking" during service aggravated his burn scars beyond their natural progression, resulting in pain and restriction of range of motion.  He testified that he went to sick call multiple times and was discharged for medical reasons related to his burn scars.

As previously addressed, the Veteran's STRs are unavailable.  Thus, he is presumed to be sound upon entering service.  See Doran v. Brown, 6 Vet. App. 283, 286 (1994) (where there was no entrance examination report of record because it was presumed to have been lost in a fire, the presumption of soundness attached as reflected by the conclusion that it had been rebutted by clear and unmistakable evidence of the pre-service existence of the disability).

In cases where the claimed disability is shown to be preexisting, it will be presumed to have been aggravated by service where there was an increase in disability during service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 3.306; see also Horn v. Shinseki, 25 Vet. App. 231, 238 (2012).

Thus, in order to rebut the presumption of soundness, VA must prove that there is evidence both that the Veteran's burn scars of the right upper forearm and right leg clearly and unmistakably existed prior to service and that they were not aggravated therein.  VAOPGCPREC 03-2003 (July 16, 2003). 

The Board finds the presumption of soundness, as it pertains to the Veteran's burn scars of the right leg and right forearm, has been rebutted.

On August 2016 VA examination, the examiner opined that the Veteran's burn scars pre-existed his service.  This is not in dispute.  However, with regard to whether there is clear and unmistakable evidence that the Veteran's preexisting right knee and back disabilities were not aggravated during military service beyond their natural progression , the Board finds that the August 2016 VA medical opinion is inadequate.

In this regard, in a November 2016 substantive appeal, the Veteran's representative complained that the August 2016 VA examination was inadequate, in part, because the examiner failed opine whether there was clear and unmistakable evidence that the Veteran's basic training during service did not aggravate his condition.  On review of the medical opinion, the Board finds that the examiner also failed to consider the Veteran's credible testimony that he went to sick call several times during service due to aggravation of his burn scars.  In this regard, the examiner did not fully consider the Veteran's in-service symptoms and complaints. 

Lay evidence concerning the onset of symptoms, if credible, is competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In this regard, the examiner must be advised that the Board accepts as credible the Veteran's assertion that he sought treatment related to his pre-existing burn scars during his service.

Due to the deficiencies in the August 2016 medical opinion, an additional addendum opinion is necessary.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the claims file to an appropriate VA examiner, other than the August 2016 VA examiner, who should determine whether a new VA examination is warranted in order to provide an addendum opinion regarding the Veteran's burn scars of the right leg and right upper forearm.  The claims file, including a copy of this remand, must be made available to the examiner for review who should indicate that the claims file was reviewed.
After reviewing the entire record, the examiner should opine as to whether there is clear and unmistakable evidence that the pre-existing disability did NOT undergo a worsening in service to a permanent degree beyond that which would be due to the natural progression of the disability.

The examiner is asked to provide an opinion as to whether the rigors of basic training could have aggravated the burn scars beyond natural progression which led to an early discharge from service.

The examiner is also asked to review and specifically consider the appellate record, to include this remand; August 2016 DRO hearing testimony and November 2016 substantive appeal.

The report of examination should include the complete rationale for all opinions expressed. 

If an opinion cannot be rendered without resorting to speculation, the physician should explain why it would be speculative to respond.

2. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claims should be readjudicated based on the entirety of the evidence. 

If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


